In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00145-CR



        BILLY BOB WILLINGHAM, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 114th District Court
                 Smith County, Texas
             Trial Court No. 114-0406-13




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Billy Bob Willingham appeals from his conviction by a jury for evading arrest. The jury

found the two alleged enhancements true and set his punishment at ninety-nine years’

imprisonment. Willingham’s attorney on appeal filed a brief November 26, 2013.

       Counsel provided a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced.       This meets the requirements of Anders v.

California, 386 U.S. 738, 743–44 (1967); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim.

App. 1981); and High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       As also required by Anders, counsel has filed a motion with this Court seeking to

withdraw as counsel in this appeal. Counsel mailed a copy of his brief to Willingham on

November 26, 2013, along with a copy of his motion to withdraw and a letter informing

Willingham of his right to review the record and file a pro se response. Counsel also provided

Willingham a complete copy of the record for his review.

       Willingham has filed a pro se response in which he tells a different story than that shown

by the evidence at trial. The State presented evidence that Willingham was piloting a vehicle

that attempted to escape from a pursuing police officer. On appeal, Willingham argues that

another person (whom the police failed to see jump from the car before it came to a stop in a

dark field) was in the car and actually driving as they tried and failed to escape from police.

Counsel argued this position persuasively at trial, but apparently to no avail. Willingham also

correctly points out that the statute under which he was convicted is an oddity upon which this

Court has previously written. As we have recognized on a former occasion, it appears to allow


                                               2
the State to select whether to charge a defendant with evading arrest either as a state jail felony

or as a third degree felony, as charged in this case. 1 Willingham also complains because he was

not allowed to call a witness; this presumably involves Willingham’s last-minute statement to his

attorney on the day of trial wherein he first claimed to his attorney that another person was

actually driving.      Willingham claims that he received ineffective assistance of counsel.

However, the record is silent as to the particular complaints he raises about the quality of his

representation and, thus, the ineffective assistance claim cannot succeed on direct appeal. See

Mata v. State, 226 S.W.3d 425, 431 (Tex. Crim. App. 2007). Willingham also raises a number

of other complaints as well, including sufficiency of the evidence, each of which we have

reviewed and found not to be a genuinely arguable issue.

        We have determined that this appeal is wholly frivolous. We have independently

reviewed the appellate record and find no genuinely arguable issue. See Halbert v. Michigan,




1
In Anderson v. State, we stated, in reference to Section 38.04 (Evading Arrest or Detention) of the Texas Penal
Code,

        The Texas Legislature passed two amendments to Section 38.04 of the Texas Penal Code within a
        few days of each other, and both amendments became effective September 1, 2011. Both,
        according to their terms, are currently in effect. Under Section 38.04(b)(1)(B), as set out by the
        first amendment, evading arrest with a motor vehicle is a state jail felony. See Act[] of May 23,
        2011, 82nd Leg., R.S., ch. 391, § 1, 2011 Tex. Sess. Law Serv. 1046 (West) (current version at
        TEX. PENAL CODE ANN. § 38.04). Under Section 38.04(b)(2)(A), as set out by the second
        amendment, the same act is classified as a third degree felony. See Act[] of May 27, 2011, 82nd
        Leg., R.S., ch. 920, § 3, 2011 Tex. Sess. Law Serv. 2320, 2321 (West).

Anderson v. State, No. 6-12-00200-CR, 2013 Tex. App. LEXIS 7975, *1 n.1 (Tex. App.—Texarkana June 28, 2013,
no pet.) (mem. op., not designated for publication).

                                                        3
545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). 2

         We affirm the judgment of the trial court.




                                                              Bailey C. Moseley
                                                              Justice

Date Submitted:            July 1, 2014
Date Decided:              July 16, 2014

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                         4